Citation Nr: 0305175	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  96-31 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of hepatitis.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.

3.  Entitlement to a compensable evaluation for multiple, 
noncompensable, service-connected disabilities pursuant to 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1953 to 
November 1957, and from May 1958 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

In a May 2000 decision, the Board denied increased ratings 
for seasonal allergic rhinitis, hemorrhoids, and pulmonary 
coccidioidomycosis.  The Board remanded to the RO the 
remaining issues on appeal for additional development.   
Thereafter, in August 2001, the Board reviewed the record, 
and determined that additional development was warranted.  
That development has been completed, and the case has been 
returned for appellate review.


FINDINGS OF FACT

1.  The hepatitis is asymptomatic.

2.  Service connection is in effect for the following:  
history of seasonal allergic rhinitis, hemorrhoids, residuals 
of hepatitis, and history of pulmonary coccidioidomycosis, 
each rated as 0 percent disabling. 

4.  The appellant's service-connected disabilities do 
interfere with normal employability. 

5.  The appellant has occupational experience as the owner of 
a bookstore and repairing farm equipment, and worked in 
plumbing and carpentry and has two years of college.  He 
became reportedly became totally disabled in July 1992. 

6.  The appellant's service-connected disabilities do not 
preclude him from obtaining or retaining some form of 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
hepatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2000); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2002).

2.  The criteria for a ten percent evaluation for multiple, 
noncompensable, service-connected disabilities have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.324 
(2002).

3.  The criteria for entitlement a total disability rating 
based upon individual unemployability due to service-
connected disabilities have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the appellant was notified in the December 
1994 rating decision, among other things, that the evidence 
did not establish an increase in the severity of his service-
connected hepatitis to warrant a higher rating evaluation, 
and that the criteria for a total rating based upon 
individual unemployability had not been met.  That rating 
decision, Statement Of The Case (SOC), and Supplemental 
Statements Of The Case (SSOC) each informed the appellant 
that evidence demonstrating increased severity sufficient to 
warrant a higher rating under the appropriate diagnostic 
codes was necessary with respect to his claim for a 
compensable rating evaluation for his service-connected 
disability.  

The appellant was further advised that evidence demonstrating 
that he was no longer capable of performing the physical and 
mental acts required by employment was necessary to establish 
entitlement to individual unemployability benefits.  In 
SSOCs, dated in January 2001 and November 2002, the RO 
advised the appellant that the evidence did not establish 
entitlement to a 10 percent evaluation under the provisions 
of 38 C.F.R. § 3.324 for his multiple, noncompensable 
service-connected disabilities.  

In a December 2001 letter the RO informed the veteran of the 
VA's responsibilities under the VCAA and what evidence the VA 
would attempt to obtain.  The Board concludes that the 
discussions of the reasons and bases for the denial of the 
claims for an increased evaluation, and for a total rating 
due to individual unemployability and a 10 percent rating 
pursuant to 38 C.F.R. § 3.324 as noted in the rating 
decision, SOC, and SSOCs informed the appellant of the 
information and evidence necessary to substantiate his claims 
for these benefits and, thus, complied with VA's notification 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  In connection 
with this matter, the service medical records, and VA 
outpatient and medical examination reports, have been 
reviewed.  The Board further notes that this matter was 
remanded in December 1997, May 2000, and more recently in 
August 2001 to permit further evidentiary development of the 
record.  The record shows VA examinations were performed, and 
additional clinical records were received or associated with 
the claims file for consideration in this matter.  The 
appellant has not identified any other potential sources of 
information pertinent to his claims for consideration in this 
matter.  Therefore, the Board concludes that VA has fulfilled 
its duty to assist the appellant in that there is sufficient 
evidence of record upon which the issues on appeal may now be 
properly adjudicated.

Following a careful review of the record, the Board concludes 
that VA has satisfied its duties pursuant to the Veterans 
Claims Assistance Act.

Increased Evaluation for Hepatitis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The service medical records for the first period of active 
duty show that the veteran was treated for infectious 
hepatitis.  A VA examination was conducted in April 1958.  
The diagnosis was history of hepatitis without jaundice.  
Service connection was established for hepatitis by rating 
action dated in April 1958.  A noncompensable rating 
evaluation was assigned for this disability under Diagnostic 
Code 7345, and has remained in effect since that time.

From 1992 to 2000 the appellant received treatment at VA 
facilities for various disorders.  In January 1994, the 
appellant sought an increased evaluation for his service-
connected disability.  The appellant also indicated that he 
was rendered unemployable due to his disabilities.

During a November 1997 hearing before the undersigned member 
of the Board sitting in Washington, D. D. C., the appellant 
reported he experienced episodes of fatigue.  He indicated 
that his fatigue is so severe that, on occasion, he had to 
remain in bed.  With respect to his claim for individual 
unemployability, the appellant reported that he has been 
denied employment due to the severity of his disabilities.  
When queried, the appellant reported that he last worked full 
time in 1977 or 1978, with subsequent part-time employment.  
In this context, the appellant reported that his efforts at 
owning a farm equipment repair business were unsuccessful.  
He noted that since the end of his business, he was worked in 
various labor-type industries, such as plumbing, carpentry, 
and farming.  He indicated that he was only able to work 
three to fours daily, and perform only light duties.

The record reflects that, in conjunction with VA examination 
in November 1998, the examiner ordered a series of laboratory 
studies along with a comprehensive metabolic panel.  VA 
clinical laboratory tests were conducted later month.  The 
reports disclose that blood studies yielded a positive result 
for hepatitis B.  The report noted that earlier studies 
conducted in July 1992 also yielded a positive result.

VA outpatient clinical reports, dated from April 1997 to June 
2000, contain notations which indicated the appellant worked 
as an antique restorer. 

In an August 2000 addendum to the November 1998 VA medical 
examination report, the examiner indicated that he thoroughly 
reviewed the claims file, to include serology studies 
performed in conjunction with that examination.  In that 
report, the examiner commented:

Upon review of his chart and his latest blood 
test, my conclusion is that the appellant did 
not have a documented episode of hepatitis in 
the past.  His liver functions, that I could 
evaluate, have been normal throughout with a 
normal albumin, aspartate transaminase, 
alanine transaminase, and alkaline 
phosphatase.  He was never jaundiced and he 
apparently had no risks for acquiring 
hepatitis B or C.  I ordered his serologies 
for hepatitis which showed negative hepatitis 
B surface antigen, positive serology for 
hepatitis B core antibodies and antibodies to 
surface antigens which indicate that the 
appellant is immune to hepatitis B.  This 
could be from prior exposure to hepatitis B 
or immunization for hepatitis B.  The 
appellant had negative serologies for 
hepatitis A which is immunoglobulin 
antibodies to hepatitis A and his serologies 
for hepatitis C virus are negative.  The 
appellant also had an ultrasound performed 
which showed no focal lesion of the liver.  
There was a nonspecific finding of increased 
echogenicity of the liver, otherwise, it was 
a normal examination.  According to the chart 
review, the appellant had no symptoms 
suggestive of chronic liver disease like 
fatigue, tiredness, right upper quadrant 
pain.  He never had jaundice and his liver 
functions are all normal. 

With respect to his assessment of the appellant's level of 
disability, the examiner further commented that:

As far as the appellant's current hepatitis 
status is concerned, he does not suffer from 
hepatitis in light of normal liver enzymes, 
no focal lesions, or evidence of cirrhosis on 
ultrasound of the liver, and no symptoms 
suggestive of chronic liver disease.  
Serologies for hepatitis viruses showed no 
evidence of present or past infection of 
hepatitis C and A, and immunity to hepatitis 
B infection which can be because of past 
exposure with full recovery or because of 
immunization to hepatitis B virus.

A VA clinical report, dated in December 2000, referenced a 
positive serology result for hepatitis.

More recent VA clinical reports, dated from December 2000 to 
June 2001, referenced an additional positive serology result 
for hepatitis B core antibody (antigen).

The appellant's service-connected residuals of hepatitis is 
currently rated as 0 percent disabling under VA's Schedule 
for Rating Disabilities.  38 C.F.R. Part 4, Diagnostic Code 
7345. 

Under this code, if hepatitis is healed and nonsymptomatic, a 
zero percent rating is warranted.  If there is demonstrable 
liver damage with mild gastrointestinal disturbance, a 10 
percent rating is warranted.  If there is minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance necessitating dietary or other therapeutic 
restrictions, a 30 percent rating is warranted.  Moderate 
liver damage and other disabling recurrent episodes of 
gastrointestinal disturbance and fatigue and mental 
depression warrants a 60 percent rating.  A total rating is 
warranted where there is marked liver damage manifested by 
liver function tests and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more per year and accompanied by disabling symptoms requiring 
rest therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345.

During the pendency of this appeal, the criteria for 
evaluation of hepatitis was amended effective July 2001.  38 
C.F.R. § 4.114, Diagnostic Code 7345.  Under the provisions 
of the revised rating criteria for chronic liver disease 
without cirrhosis (including hepatitis B, chronic active 
hepatitis, auto-immune hepatitis, hemochromatosis, drug-
induced hepatitis, etc., but excluding bile duct disorders 
and hepatitis C), a noncompensable evaluation is warranted 
for nonsymptomatic hepatitis.  

A 10 percent evaluation is warranted for intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period. 

A 20 percent is warranted when there is daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms as 
just described) having a total duration of at least four 
weeks, but less than six weeks, during the past 12 month 
period.  

A 60 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms as described) having a 
total duration of at least six weeks during the past 12 month 
period, but not occurring constantly.  A total rating is 
warranted when there is near constant debilitating symptoms 
as described.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after a claim has been 
filed or reopened but before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise, or 
permitted the VA Secretary to do otherwise, and the Secretary 
did so.  The Board will review the clinical evidence on file 
in relation to both the old and revised criteria.

To summarize, the appellant's lay testimony and statements 
are deemed competent with regard to the description of the 
symptoms of his disabilities.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth. 

In this case, the recent VA examination and laboratory 
studies and the addendum showed no demonstrable objective 
findings that the hepatitis is symptomatic.  In the absence 
of objective medical evidence showing demonstrable liver 
damage with mild gastrointestinal disturbance as a result of 
hepatitis the criteria for a 10 percent rating under the old 
rating criteria have not been met.  

Further, the evidence does not show that the veteran's 
complaints of fatigue are related to the hepatitis.  The 
evidence does not show he has malaise, and anorexia, or; 
incapacitating episodes with symptoms to include fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain of at least one week in duration during 
the past 12-month period due to his hepatitis.  

Accordingly, the Board finds that the criteria for a 
compensable rating under the revised rating schedule have not 
been met. Thus, the preponderance of the evidence is against 
his claim.

II. Multiple Noncompensable Service-Connected Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the VA Schedule for Rating Disabilities, a ten percent 
disability rating is authorized, but not in combination with 
any other rating.  38 C.F.R. § 3.324.

Service connection is currently in effect for seasonal 
allergic rhinitis, a hemorrhoid condition, residuals of 
hepatitis, and pulmonary coccidioidomycosis.  Each of these 
disabilities is rated 0 percent disabling.  

In an April 1994 application for a total rating based upon 
individual unemployability the appellant indicated that he 
last worked in July 1992 as the owner and dealer in a used 
bookstore.  During his hearing in November 1997, he stated 
that he also worked repairing farm equipment.  With respect 
to his symptomatology, he indicated that following a bowel 
movement he experienced extreme itching for several minutes, 
two to three time a week.

During the veteran's hearing in November 1997 he reported 
that he experiences a lot of rectal itching from his 
hemorrhoids.  He also stated that he experiences nasal 
drainage which then hardened and results in nasal blockage.  
This occurred on a year round basis.  He reported that he has 
a cough.

As previously indicated the recent VA evaluation of the 
hepatitis showed no evidence of symptoms and findings 
associated with the hepatitis.  Concerning the seasonal 
allergic rhinitis, a July 1998 VA examination showed that the 
veteran complained of occasional sneezing spells, some 
shortness of breath at rest and exertion following his 
coronary artery bypass, frequent wheezing, with intermittent 
chest pain with full inspiration.  

A July 1998 VA medical showed that the appellant reported 
anterior rhinorrhea, and intermittent thickened post nasal 
mucous, which was most noticeable in the morning.  The 
appellant also reported occasional sneezing spells, without 
tearing or itching of the eyes.  He denied any nose bleeds, 
or pain or discomfort in the facial sinus distribution.  He 
also denied any episodes of sinus infection.  It was noted 
that the appellant reported some shortness of breath at rest 
and exertion following his coronary artery bypass in 1997.  
The appellant described frequent wheezing, with intermittent 
chest pain with full inspiration.  He was noted to be able to 
breathe freely through his nose.  

On examination of the ear, nose, and throat, the examiner 
noted that the external nose was symmetrical with a straight 
dorsum, and midline septum.  There were no visible 
abnormalities overlying the bony nasal framework.  There was 
no evidence of crusting or exudate, polyps or new growth 
associated with the nasal mucosa.  The nasal vestibules were 
free from visible disease.  The nasal turbinates were of 
normal size and consistency.  

The inferior middle meatae was free from visible pathology.  
The floor of the nose was noted to be free from visible 
pathology.  The nasopharynx was free of any abnormalities.  
The piriform sinuses demonstrated no pooling, and were noted 
to be free of visible disease.  The diagnostic impression was 
allergic/vasomotor rhinitis.  The examiner noted that there 
was no evidence of bacterial sinus disease shown on 
examination. 

Concerning the pulmonary coccidioidomycosis, the record shows 
that during a July 1998 VA respiratory examination, the 
appellant presented with complaints of a dry cough and that 
he felt short of breath most of the time.  It was noted that 
he was able to walk two to three blocks before feeling short 
of breath.  Following the examination, including chest x-rays 
and pulmonary function tests, the examiner indicated that 
there was no evidence to support a claim that pulmonary 
coccidioidomycosis was a source of shortness of breath or 
cough presently experienced by the appellant.  The examiner 
opined that the appellant's cough is possibly due to chronic 
rhinitis.  It was also noted that the appellant's cough might 
be attributed to his history of smoking with subsequent 
obstructive airway disease.  The appellant's complaints of 
shortness of breath were noted to likely be attributed 
to his coronary artery disease.

VA rectum and anus examination, conducted in August 1998, 
showed that the appellant complained of mild dysphagia, loss 
of appetite, nausea, abdominal bloating, constipation, weight 
loss, and some fecal incontinence.  Physical examination of 
the rectum showed no external abnormality.  There was no 
evidence of rectal mass.  The examiner noted hemoccult-
negative brown stool.  There was no evidence of bleeding or 
thrombosis of hemorrhoids.  There were no hemorrhoids 
detected on examination. 

VA outpatient records show that the veteran on occasion 
reported a productive cough and he was carrying diagnoses, 
which included chronic sinusitis.

To summarize, in order to satisfy the requirements of 
38 C.F.R. § 3.324 there must be at least two separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability.  In this 
regard, the recent VA examinations indicated that the 
hepatitis and the pulmonary coccidioidomycosis were 
asymptomatic.  However, the examinations indicated that the 
veteran's cough might be associated with the rhinitis.  The 
veteran has reported drainage.  The appellant also has 
reported extreme rectal itching.  The Board finds that the 
evidence is in equipoise as to whether the service-connected 
disabilities clearly interfere with his employability.  Thus, 
the benefit of the doubt is in the appellant's favor.  
38 C.F.R. § 3.102.  Accordingly, a 10 percent rating is 
warranted pursuant to 38 C.F.R. § 3.324.

III.  Total Rating due to Individual Unemployability due to 
Service-Connected Disabilities

The governing regulations provide that a total disability 
rating based upon individual unemployability due to a 
service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  The regulations 
further provide that if there is only such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  

In April 1994, the appellant submitted a formal application 
for a total rating based upon individual unemployability due 
to service-connected disability (VA Form 21-8940, Application 
For Increased Compensation Based On Unemployability).  In 
this report, the appellant indicated that his service-
connected disabilities prevented him from working.  The 
appellant reported that he had been hospitalized within the 
preceding 12 month period.  He indicated that he last worked 
in July 1992, when his disability affected his full time 
employment.  He noted that his last earnings were from his 
employment as the owner and dealer of a used bookstore, 
during the period from September 1991 to July 1992.  The 
appellant reported that he completed high school, and had two 
years of college study.

In correspondence, received in April 1994, the appellant 
indicated that he was unable to obtain employment in his 
career field because he was considered "unemployable" due 
to "the cost of retraining [him] from military lifestyle to 
civilian lifestyle and work habits."  The appellant noted 
that he made three attempts to become self-employed, but 
indicated that each of his business ventures (mechanic shop, 
book store and flea market dealer) were unsuccessful.  The 
appellant offered testimonial evidence concerning his 
service-connected disabilities in November 1997.  He 
indicated that he had worked in the past repairing farm 
equipment and worked in plumbing and carpentry. 

The record reflects that the appellant is service-connected 
for seasonal allergic rhinitis, a hemorrhoid condition, 
residuals of hepatitis, and pulmonary coccidioidomycosis, 
each rated as 0 percent disabling.  The appellant does not 
meet the rating threshold of 70 percent or more inasmuch as 
he does not have any one disability rated at 40 percent or 
more, with a combined total rating evaluation of 70 percent 
or more.  Thus, the criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are not met in this 
instance.

In this case, the RO also denied consideration of the 
veteran's TDIU claim on an extraschedular basis on the 
grounds that there were no unusual or exceptional factors or 
circumstances associated with the veteran's disablement.  
Upon review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service. See 38 
C.F.R. §§ 3.321(b)(1), 4.16; Bagwell v. Brown, 9 Vet. App. 
337 (1996).  The evidence indicates that the primary symptoms 
associated with the service-connected disabilities are upper 
respiratory complaints and rectal itching.  There is no 
indication for recent hospitalizations for his service 
connected disabilities and the evidence does not show that 
the industrial impairment caused his service-connected 
disabilities exceeds the degree of impairment contemplated by 
the current non-compensable ratings.

Accordingly, the Board concludes that the veteran's service- 
connected disorders are not so debilitating as to prevent the 
veteran from obtaining and maintaining gainful employment 
consistent with his work history and education.  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.


ORDER

Entitlement to an increased evaluation for residuals of 
hepatitis is denied.  

Entitlement to a total rating evaluation for compensation 
purposes based on individual unemployability is denied.  

Entitlement to a 10 percent evaluation under 38 C.F.R. § 
3.324 is granted subject to the law and regulations governing 
the payment of monetary benefits. 



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 

